              Case 2:20-cr-00185-RSM Document 19 Filed 12/08/20 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 8
                                         AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                       NO. CR20-185RSM
11
12                                  Plaintiff,
13                          v.                       ORDER CONTINUING TRIAL
14
     RAYMOND WALTER MICHLIG,
15
16                                  Defendant.
17
18          Having considered the record and the parties’ joint motion to continue the trial, and
19 General Order 15-20 for the Western District of Washington, the Court FINDS that for the
20 reasons detailed in the parties’ joint motion, the ends of justice served by granting a
21 continuance outweigh the best interests of the public and the defendant in a speedy trial.
22 18 U.S.C. § 3161(h)(7)(A), (B)(i), (iv).
23          IT IS THEREFORE ORDERED that the parties’ joint motion to continue the trial
24 date and other dates is GRANTED.
25          The trial shall be rescheduled on March 15, 2021, and the pretrial motions deadline
26 shall be February 11, 2021.
27          IT IS FURTHER ORDERED that the time between the date of the filing of the
28 parties’ joint motion and the new trial date is excluded in computing the time within which


     Order Continuing Trial
     United States v. Michligs, CR20-185RSM – 1
              Case 2:20-cr-00185-RSM Document 19 Filed 12/08/20 Page 2 of 2




 1 trial must commence because the ends of justice served by granting this continuance
 2 outweigh the best interest of the public and the defendant in a speedy trial. 18 U.S.C. §
 3 3161(h)(7)(A). Failure to grant this continuance would likely make trial impossible and
 4 result in a miscarriage of justice, and would deny counsel for the defendant and government
 5 counsel the reasonable time necessary for effective preparation, taking into account the
 6 exercise of due diligence. Id.
 7          Dated this 8th day of December, 2020.
 8
 9
10
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16 Presented by:
17 s/ Ye-Ting Woo
18 Ye-Ting Woo
   Assistant United States Attorney
19
20
21
22
23
24
25
26
27
28


     Order Continuing Trial
     United States v. Michligs, CR20-185RSM – 2
